In re Dyer, A, Gill; Disciplinary Counsel LSBA; — Plaintiffs); applying for joint motion for immediate interim suspension.
ORDER
Considering the foregoing Joint Petition for Interim Suspension:
IT IS ORDERED, ADJUDGED AND DECREED that respondent, A. Gill Dyer, attorney at law, be and he hereby is, placed on interim suspension from the practice of law, said suspension to be effective immediately, and remaining in effect until further orders of this court.
The Office of Disciplinary Counsel is directed to continue with disciplinary proceedings in docket number 97-DB-053 in *984accordance with Supreme Court Rule XIX, Section 11.
JOHNSON, J., .not on panel.
M Walter F. Marcus, Jr. ■ Justice, Supreme Court of Louisiana